 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBay State Lobster Co., Inc. and Edward J. Topham.Case 1-CA-12911March 29, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn December 30, 1977, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Bay State Lob-ster Co., Inc., Boston, Massachusetts, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 In adopting the Administrative Law Judge's remedy, we find thatbackpay is due from the date of Topham's discharge through May 16, 1977,the date Respondent set for acceptance of its offer of reemployment, absentproof by Respondent in the compliance stage of earlier rejection by Tophamof the May 9 offer. American Manufacturing Company of Texas, 167 NLRB520, 521 (1967).DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: Thiscase involves allegations that the above-named Respon-One obvious typographical error of the reporter must be corrected.Thus, I. 2, on p. 42, is hereby corrected to read as follows: "MS Kelley: Hereare some."235 NLRB No. 65dent Employer violated Section 8(a)(1) and (3) of the Act.The charge was filed on March 24, 1977, and a complaintwas issued on May 6, 1977. In its answer, duly filed, theRespondent conceded certain facts with respect to itsbusiness operations, but it denied all allegations that it hadcommitted any unfair labor practices.At the hearing, held on July 11, 1977, in Boston,Massachusetts, the General Counsel and the Respondentwere represented by counsel. Both were given full opportu-nity to examine and cross-examine witnesses, and to filebriefs. Oral argument was waived. On September 15, 1977,the General Counsel and the Respondent submittedbriefs. IUpon the entire record herein, and from my observationof the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a Massachusetts corporation with itsprincipal office and place of business in Boston, is engagedin the wholesale and retail sale and distribution of seafood.The Respondent's annual gross volume of business exceeds$500,000, and it annually receives from sources outside theCommonwealth of Massachusetts goods valued in excessof $50,000. Upon the foregoing findings, the Respondentconcedes, and I find, that Bay State Lobster Co., Inc., isengaged in commerce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent concedes, and it is now found, thatTeamsters Local No. 25, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein referred to as Teamsters or the Union, is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionThe Respondent employs approximately 100 employeesat its seafood packing plant and in its wholesale and retailoperations in the greater Boston area. In October 1976,2the Teamsters began an organizational campaign amongthose workers. The General Counsel alleges that, onNovember 29, the Respondent discriminatorily terminatedEdward Topham, one of its employees, in violation ofSection 8(aX3) and by various other conduct violatedSection 8(a)(l) of the Act. All of these allegations aredenied by the Respondent in their entirety.2 All dates hereinafter are for the year 1976 unless specifically notedotherwise.458 BAY STATE LOBSTER CO., INC.B. The Alleged Violations of Section 8(a)(3) and(1); Contentions of the Parties; Findings andConclusions with Respect TheretoThe Respondent is a family owned business that ismanaged by the five Faro brothers, each of whom is anofficer or supervisor, and each of whom has a share of thecorporate stock. Thus, Angelo Faro is the president, JamesFaro is the treasurer, Salvatore (also known to theemployees as "Sam") Faro is in charge of the truckdrivers,and Richard and Joseph Faro have various other manage-rial responsibilities.Early in October some of the employees, including JohnPassemato, Charles Jones, and Edward Topham, went tothe union hall of the Teamsters to solicit assistance inorganizing the Respondent's work force. Thereafter, autho-rization cards were distributed to the employees and asubstantial number signed.The General Counsel offered testimony as to severalincidents in late October or early November during whichmembers of the Faro family allegedly interrogated employ-ees about their union activities. Richard B. Babine, Jr., atruckdriver, testified that early in November he was calledto the Respondent's office, where four of the Faro brotherswere present. According to Babine, Angelo Faro ques-tioned him as to the reasons why the employees wereinvolved in the union campaign, and he responded that hewas interested in more wages. Babine testified that thereaf-ter the president told him that he knew about theemployees who had paid money to the Union, and thosewho had not.3Employee Erpino Martucchio, another truckdriver, testi-fied that, on the morning of November 2, President AngeloFaro called him to the plant office and there interrogatedhim in the presence of the other four Faro brothers.According to Martucchio, Angelo Faro told him that theRespondent knew "we were organizing a Union and thathe wouldn't be able to afford it" because of the wages theUnion would demand, and that as a result "he [Angelo]would have to close his doors and just work a small retail[operation]." Martucchio further testified that later, aboutmid-November, Joseph Faro stopped him at work one dayand asked him if he had signed a union card, and that heacknowledged having done so.On or about November 27, a Saturday, the Union held ameeting at which a substantial number of the Respondent'semployees, including John Passemato, were in attendance.Passemato testified that about 7:30 a.m., on November 29,the following Monday morning, he was summoned to theplant office by President Angelo Faro who spoke to himabout the Union. According to Passemato, Faro told himthat he knew that Passemato was at the meeting theprevious Saturday, that about 20 employees were present,and that the purpose of the meeting was to secure unioninitiation fees from the men. Passemato further testifiedthat Angelo Faro told him that he was aware of theemployee efforts to organize a union, and that he wantedPassemato to know that those who were loyal to the3 A further passage in the transcript reads as follows: According toBabine, "he [Angelo Faro I said, Well, if you still insist on bringing in theunion, then I couldn't close my doors or I could operate it with just thepeople that I have here." This passage is largely unintelligible. Nevertheless,Company would be taken care of. According to theemployee, Richard Faro, who was also present in thecompany office at this time, told him that the Respondentcould not work with a Union. Finally, according toPassemato, Angelo Faro told him that if the employeeswent ahead with a union, the benefits of the profit-sharingplan, which Passemato was then receiving, would be deniedto those who were involved with the Union.Richard Faro was never called as a witness. Angelo Farodenied ever having a conversation with Martucchio on thesubject of unions, denied ever having told Passematoanything about unions, and denied generally ever havingthreatened any employee with reprisals for union activities.Martucchio, Passemato, and Babine, employees who testi-fied to the contrary, were completely frank and honestduring their appearance on the witness stand, and theirtestimony withstood a searching cross-examination by ablecounsel for the Respondent. In the light of this conclusionas to the credibility of their testimony, it is now found thattheir version of what occurred on the dates in question wasmore credible than the denials of Angelo Faro. Conse-quently, it is now found that the conversations in questionoccurred substantially as they testified.Edward J. TophamThe General Counsel alleges that, on November 29, theRespondent discriminatorily discharged employee Top-ham. This is denied by the Respondent, according to whomTopham was merely laid off for lack of work andeventually recalled the following spring. To the facts inconnection with this issue we will now turn.Topham was hired as a truckdriver in April andthereafter spent 50 percent, or more, of his time deliveringwholesale seafood orders. Prior to November 29, heworked an average of 6 days a week and, according to hisown testimony, during the summer months averaged about55 hours of work each week. According to Topham, fromAugust through November he worked an average ofapproximately 50 hours a week. Topham started at $3 anhour, and by November he was being paid at the rate of$3.50 an hour.Topham participated in the initial visits which Passematoand others made to the union hall to contact the unionorganizers, and he signed an authorization card. He didnot, however, take part in the distribution of cards amonghis coworkers.Topham testified that while at work one day, later inOctober, Salvatore Faro, supervisor of the drivers, and,therefore, his superior, engaged him in a conversationabout the Union. According to Topham, Faro stopped himin the plant cooler and told him, "I know there's a unioncoming in here and I want to know everything you knowabout it." Topham testified that when he feigned ignoranceof the subject, Faro told him "the guys who are with us willbe here after this is over, and the ones who aren't won'thave jobs here."none of the parties filed a motion to change or correct the transcript.Consequently. it must be left as it is. Since the language is incomprehensibleas it presently appears in the record, no finding can be made thereon as toany alleged violation.459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Topham, the Union held a meeting for theRespondent's employees on November 27, and approxi-mately 25 employees were present. Topham testified thateveryone present signed a pink attendance sheet, and theunion representative sought to secure $25 each from theemployees for initiation fees. According to Topham, thenames of those who paid the $25 fee were marked on theattendance sheet.Topham gave the following account of what transpiredafter he went to work on November 29. Topham was askedto report to the company office where he was met byPresident Angelo Faro and his brothers Richard and JamesFaro. President Faro told Topham to be seated while heglanced over a pink sheet that, insofar as Topham couldascertain, looked very much like the attendance sheetwhich Topham had signed at the union hall at the meetingheld that weekend. At that point, President Faro stated,"You're one of the lucky ones-you didn't pay the $25."Topham then volunteered that he planned to pay the $25.At this stage James Faro declared, "He's a traitor to theCompany. He's biting the hand that feeds him. Get that f-----a-----a out of here. I don't want him tocollect anything."4Thereafter, Richard Faro put his handon Topham's shoulder and said, "Come on Eddie let's go"and escorted Topham to the timeclock, where Tophampunched out and gave his timecard to Richard Faro.Topham testified that at no time during the course of thisexchange was he told about any shortage of work or alayoff. According to Topham, although he was not told hewas being fired or laid off, he assumed that he was beingterminated after hearing the comments of James Faro, setout above, which were followed immediately by RichardFaro's request that Topham follow him to the timeclockand punch out.President Faro denied that he made any reference to theunion throughout the conference with Topham. Accordingto Faro, he told the employee that business was slow, thatit was necessary to lay Topham off, and that when thework picked up Topham would be recalled. He furtherdenied telling Topham that he was being discharged. JamesFaro denied having made a statement of any kind toTopham at the meeting in question, and Richard Faro wasnever called to testify.Topham was, in fact, offered reemployment on May 9,1977, but declined the offer.The Respondent presented testimony and documenta-tion to establish that during the late fall and winter of1976-77 there was a decline in business that necessitated alayoff in which Topham happened to be one of thoseaffected, because he had very little seniority. Some of thebusiness data offered in evidence, however, tends toindicate that the sales volume in November was greaterthan for the same period in 1975. Thus, in November 1975total sales were $1,182,208, and 217,000 pounds of lobsterwere sold, whereas for the same month in the followingyear the total was $1,528,568, and the sales of lobster hadclimbed to 335,000 pounds. Also, in November 1975 theCompany had 11 truckdrivers, but by the end of the nextyear, with the layoffs which the Respondent put into effectat the end of the month, the number was down to 8. AngeloFaro attributed the ability of the Respondent to get alongwith fewer drivers to increased efficiencies which he hadeffectuated. At one point in his testimony he stated that inNovember there was a 50-percent decline in city deliveries(in which Topham was involved) because of snowfall andan early winter in the Boston area. Later, when it appearedthat other testimony would develop that, in fact, heavysnow did not arrive in the market area until late inDecember, Faro shifted his testimony by explaining thathis reference to snow in November really applied to theclimate in Nova Scotia, the source of most of the Respon-dent's lobster supplies.Several of the drivers testified that, in prior years whenthere was a seasonal decline of business during the wintermonths, the Respondent merely cut back on their hoursand avoided layoffs in that manner. This was the credibletestimony of employees Babine and Martucchio.The Respondent maintained throughout the hearing thatit suffered a business decline late in November whichnecessitated a layoff of the truckdrivers, and that Tophamwas selected only because he was the least senior. On theother hand, Angelo Faro conceded that Joseph Russo, apart-time driver, was recalled, and that, for several weeksafter Topham's departure, Russo drove a panel deliverytruck the same as Topham had driven. Moreover, in thatperiod Russo worked not only full time but accumulatedmany hours of overtime pay. Even more significantly, Faroconceded that, although Russo had been on the rolls forseveral years, he did not work at all from September 4 toNovember 27. Faro further acknowledged that he had nocomplaints about Topham's work, and that before themeeting of November 29 he did not discuss with hisbrother, Salvatore Faro, the Respondent's driver foremanand Topham's immediate superior, any adverse action asto the latter employee.Concluding FindingsThe testimony of Angelo Faro as to Topham's allegedlayoff and the purported reasons for this action were notpersuasive. It is significant that immediately after Tophamleft, allegedly because of a business slowdown and lowseniority, Russo, a part-time worker who had not workedfor almost 3 months, was recalled to do the same type ofwork as Topham had been performing and, in so doing,amassed a substantial block of overtime. In the light ofthese facts, as well as the comparative demeanor of thewitnesses while on the stand, it is now found that thetestimony of Angelo and James Faro as to the events whichoccurred in the company office on the morning ofNovember 29 was not convincing. It is further found thatTopham's account presents a more accurate description ofwhat was said and done by the parties on that occasion.Consequently, it is now found that, on November 29,Angelo Faro told Topham that the Respondent knew of hisattendance at a union meeting on the preceding Saturday,that many of the employees had paid initiation fees, andthat, when Topham volunteered that he himself planned to4 An apparent reference to unemployment insurance.460 BAY STATE LOBSTER CO., INC.pay the initiation fees, James Faro denounced Topham as a"traitor to the Company," who was "biting that hand thatfeeds him," and recommended that Topham be dischargedimmediately. Thereafter, Richard Faro accompanied Top-ham to the timeclock and had him punch out. From thesefindings, it is apparent, and it is now found, that Tophamwas discharged by the Respondent on November 29, andthat this action by the Respondent was taken because ofthe employee's association with the Union. The Respon-dent's conduct was therefore discriminatory and a viola-tion of Section 8(a)(3) and (1).It is further found that the Respondent violated Section8(a)(1) of the Act by the following actions and conduct: (1)late in October, when Salvatore Faro, foreman of thedrivers, questioned employee Topham as to his knowledgeof the union campaign and threatened that "the guys whoare with us will be here after this is over and the ones whoaren't won't have jobs here"; (2) early in November, whenPresident Angelo Faro told employee Richard Babine thathe knew about a list which contained the names of thoseemployees who had paid money to the Union and thenames of those who had not, thereby giving the impressionthat the Respondent had their union activities undersurveillance; (3) on or about November 2, when PresidentAngelo Faro told employee Erpino Martucchio that heknew who was organizing a union and that this might leadhim to "close his doors and just work a small retail[operation]"; (4) in mid-November, when Joseph Faroquestioned employee Martucchio as to whether he hadsigned a union card; (5) on November 29, when PresidentAngelo Faro stated to Topham at the outset of theconference in the company office that morning that he hada list of all those who were in attendance at the unionmeeting over the weekend, thereby giving the impressionthat the Respondent had their union activities undersurveillance; (6) on that same date, when James Farorecommended that employee Topham be discharged be-cause his union activities had made him a "traitor"; (7)later that same day, when President Angelo Faro toldemployee Passemato that the Respondent knew that theemployees were trying to form a union and that he would"take care of. ..those that were loyal to the Company";and (8) on November 29, when President Faro toldemployee Passemato that if the Union "went ahead, profit-sharing would be denied to those who were involved withthe Union."CONCLUSIONS OF LAW1. The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning of theAct.2. By discriminating in regard to the hire and tenure ofEdward J. Topham, thereby discouraging membership in5 By letter dated May 9, 1977, the Respondent offered to recall Tophamand asked that if he was interested in returning to work that he make apersonal appearance at the Respondent's plant no later than May 16, 1977.The General Counsel conceded that Topham declined the offer because hehad secured other employment. There was no dispute as to whether the offeraccorded the employee an opportunity to give his new employer reasonablenotice before returning to work for his former employer. See Block-Southland Sports.wear, Inc., Southland Manufacturing Comrpan},. Inc., 170NLRB 936, 981-982 (1968), enfd. 420 F.2d 1296 IC.A.D.C., 1969): ThermoidCompany, 90 NLRB 614, 616 (1950)the Union, the Respondent has engaged in, and is engagingin, unfair labor practices within the meaning of Section8(a)(3) and (I) of the Act.3. By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)( 1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, it will be recommended thatthe Respondent be ordered to cease and desist therefromand to take certain affirmative action designed to effectu-ate the policies of the Act.Having found that the Respondent discriminatorilyterminated Edward J. Topham, it will be recommendedthat the Respondent be ordered to make him whole for anyloss of earnings he may have suffered from the time of hisdischarge until the Respondent offered to recall him.5The backpay shall be computed in accordance with theformula set forth in F. W. Woolworth Company, 90 NLRB289 (1950), with interest computed in the manner pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977).6 It will be recommended that the said Respondentbe required to preserve and make available to the Board, orits agents, payroll and other records to facilitate thecomputation of backpay due.Since "a discriminatory discharge of an employee ...goes to the very heart of the Act" (N.L.KB. v. EntwistleMfg. Co., 120 F.2d 532, 536 (C.A. 4, 1941)), it will berecommended that the Respondent be ordered to ceaseand desist from infringing in any manner upon the rightsguaranteed in Section 7.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER7The Respondent, Bay State Lobster Co., Inc., Boston,Massachusetts, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Discharging or otherwise discriminating against anyemployee because of activity on behalf of, or membershipin, Teamsters Local No. 25, a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization.6 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.461 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Interrogating any employee concerning that individu-al's union activity, or that of other employees, in a mannerconstituting a violation of Section 8(a)(1) of the Act.(c) Creating the impression that it is engaging insurveillance of its employees' union activities.(d) Promising benefits to those employees who refrainfrom engaging in union or concerted activities.(e) Threatening its employees with loss of jobs or closingof the plant if they become members of, or assist, a labororganization.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist any labor organization,to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Make whole Edward J. Topham in the manner setforth in the section of this Decision entitled "The Reme-dy."(b) Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary, or appropriate, to analyze the amount ofbackpay due.(c) Post at its plant in Boston, Massachusetts, copies ofthe attached notice marked "Appendix."8 Copies of saidnotices, on forms provided by the Regional Director forRegion I, after being duly signed by the Respondent'sauthorized representative, shall be posted by it for a periodof 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in TeamstersLocal No. 25, a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, by laying off, discharging, or otherwisediscriminating against our employees because of theirunion or concerted activities.WE WILL NOT interrogate any employee concerningthat individual's union activity, or that of other employ-ees, in a manner constituting a violation of Section8(a)(1) of the Act.WE WILL NOT create the impression that we areengaging in surveillance of our employees' unionactivities.WE WILL NOT promise benefits to those employeeswho refrain from engaging in union or concertedactivities.WE WILL NOT threaten our employees with loss ofjobs or closing of the plant if they become members of,or assist, a labor organization.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to self-organization, to form, join, or assist theabove-named Union, or any other labor organization,to bargain collectively through representatives of theirown choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all suchactivities.WE WILL make whole Edward J. Topham for anyloss of pay suffered because of our discriminationagainst him.BAY STATE LOBSTER Co.,INC.462